Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 21-27, 30-38 and 41-42 are allowed.

The following is an examiner’s statement of reasons for allowance: 

  Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.  The prior art does not expressly teach or render obvious the invention as recited in independent Claims 21 and  32. 
 	The features  “ storing, in memory of the device, a first indication that identifies the content source in response to receiving the request to run the application; running the application, wherein playback of the media content is paused while the application is run; receiving a second indication from the application that the application has exited; and based on receiving the second indication that the application has exited: retrieving, from the memory of the device, the first indication of the content source; automatically accessing, using the device, the content source identified in the retrieved first indication; and resuming playback of the media content” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings. 


 	Dependent claims 22-27, 30-31, 33-38 and  41-42 are allowed as they depend upon allowable independent 21  and 32 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        


/ANDY HO/Primary Examiner, Art Unit 2194